Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (the “Agreement”) is made and entered into effective as
of January 19, 2015 (the “Effective Date”), by and between Dr. John
Sullivan-Bolyai (the “Executive”) and ContraVir Pharmaceuticals, Inc., a
Delaware corporation (the “Company”).

 

R E C I T A L S

 

A.  WHEREAS, the Company wishes to retain Executive as its Chief Medical
Officer; and

 

B.  WHEREAS, in order to provide Executive with the financial security and
sufficient encouragement to become retained by the Company, the Board of
Directors of the Company (the “Board”) believes that it is in the best interests
of the Company to provide Executive with certain engagement terms and severance
benefits as set forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the engagement of
Executive by the Company, the parties agree as follows:

 

1.              Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)    “Cause” shall mean any of the following: (i) the commission of an act of
fraud, embezzlement or material dishonesty which is intended to result in
substantial personal enrichment of Executive in connection with Executive’s
engagement with the Company; (ii) Executive’s conviction of, or plea of nolo
contendere, to a crime constituting a felony (other than traffic-related
offenses); (iii) Executive’s gross negligence that is materially injurious to
the Company; (iv) a material breach of Executive’s proprietary information
agreement that is materially injurious to the Company; or (v) Executive’s
(1) material failure to perform his duties as an officer of the Company, and
(2) failure to “cure” any such failure within thirty (30) days after receipt of
written notice from the Company delineating the specific acts that constituted
such material failure and the specific actions necessary, if any, to “cure” such
failure.

 

--------------------------------------------------------------------------------


 

(b)    “Change of Control” shall mean the occurrence of any of the following
events:

 

(i)                 the date on which any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) obtains “beneficial ownership” (as defined in Rule 13d-3 of the
Exchange Act) or a pecuniary interest in fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Stock”);

 

(ii)              the consummation of a merger, consolidation, reorganization,
or similar transaction involving the Company, other than a transaction: (1) in
which substantially all of the holders of the Voting Stock immediately prior to
such transaction hold or receive directly or indirectly fifty percent (50%) or
more of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of the Company’s capital
stock immediately before such transaction will, immediately after such
transaction, hold as a group on a fully diluted basis the ability to elect at
least a majority of the authorized directors of the surviving entity (or a
parent company); or

 

(iii)           there is consummated a sale, lease, license or disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

 

(c)     “Disability” means totally and permanently disabled as defined in the
Company’s disability benefit plan applicable to senior executive officers as in
effect on the date thereof.

 

(d)    “Good Reason” shall mean without Executive’s express written consent any
of the following: (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such

 

--------------------------------------------------------------------------------


 

reduction, or the removal of Executive from such position, duties or
responsibilities; (ii) the relocation of Executive to a facility or a location
more than twenty-five (25) miles from the Company’s then current principal
location; (iii) a material breach by the Company of this Agreement or any other
agreement with Executive that is not corrected within fifteen (15) days after
written notice from Executive (or such earlier date that the Company has notice
of such material breach); or (iv) the failure of the Company to obtain the
written assumption of this Agreement by any successor contemplated in Section 12
below.

 

2.              Duties and Scope of Position.  During the Engagement Term (as
defined below), Executive will serve as Chief Medical Officer of the Company,
reporting to the Chief Executive Officer, and assuming and discharging such
responsibilities as are commensurate with Executive’s position.  During the
Engagement Term, Executive will provide services in a manner that will
faithfully and diligently further the business of the Company and will devote a
substantial portion of Executive’s business time, attention and energy thereto. 
Notwithstanding the foregoing, nothing in this Agreement shall restrict
Executive from managing his investments, other business affairs and other
matters or serving on civic or charitable boards or committees, provided that no
such activities unduly interfere with the performance of his obligations under
this Agreement, provided that Executive shall honor the non competition and non
solicitation terms as per Section 15 below.  During the Engagement Term,
Executive agrees to disclose to the Company those other companies of which he is
a member of the Board of Directors, an executive officer, or a consultant.

 

3.              Term.  The term of Executive’s engagement under this Agreement
shall commence as of the date above (the “Effective Date”) and shall continue
for a period of three (3) years, unless earlier terminated in accordance with
Section 9 hereof.  The term of Executive’s engagement shall be automatically
renewed for successive one (1) year periods until the Executive or the Company
delivers to the other party a written notice of their intent not to renew the
“Engagement Term,” such written notice to be delivered at least sixty (60) days
prior to the expiration of the then-effective Engagement Term: the period
commencing as of the Effective Date and ending three (3) years from the
Effective Date or such later date to which the term of Executive’s engagement
under the Agreement shall have been extended is referred to herein as the

 

--------------------------------------------------------------------------------


 

“Engagement Term” and the end of the Engagement Term is referred to herein as
the “Expiration Date.”

 

4.              Base Compensation.  The Company shall pay to Executive a base
compensation (the “Base Compensation”) of $320,000 per year (prorated for any
partial year), payable in equal bimonthly installments.  Unless agreed by the
Executive in writing, in no event shall the Base Salary decrease during the
Engagement Term.  In addition, each year during the term of this Agreement,
Executive shall be reviewed for purposes of determining the appropriateness of
increasing his Base Compensation hereunder.  For purposes of the Agreement, the
term “Base Compensation” as of any point in time shall refer to the Base
Compensation as adjusted pursuant to this Section 4.

 

5.              Target Bonus.  In addition to his Base Compensation, Executive
shall be given the opportunity to earn an annual bonus (the “Bonus”) of up to
25% of Base Compensation.  The Bonus shall be earned by Executive upon the
Company’s achievement of performance milestones for a fiscal year (in each case,
the “Target Year”) to be mutually agreed upon by the Executive and the Board or
its compensation committee within 90 days after the Effective Date; provided,
however, that in the event the Board or its compensation committee in good faith
extends such date, such extension shall not be considered a breach of this
Agreement.  In the event Executive is retained by the Company for less than the
full Target Year for which a Bonus is earned pursuant to this Section 5,
Executive shall be entitled to receive a pro-rated Bonus for such Target Year
based on the number of days Executive was retained by the Company during such
Target Year divided by 365.  The determinations of the Board or its compensation
committee with respect to Bonuses will be final and binding.

 

6.              Executive Benefits.  Executive shall be entitled to participate
in the executive benefit plans and programs of the Company, if any, on the same
terms and conditions as other similarly-situated Executive, to the extent that
Executive’s position, tenure, salary, age, health and other qualifications make
Executive eligible to participate in such plans.  In the alternative, Executive
shall receive the monetary equivalent for such Executive Benefits.

 

7.              Stock Option Grant.  135,000 qualified stock options (the
“Initial Options”) shall be granted to Executive pursuant to the Company’s stock
option plan upon commencement of the

 

--------------------------------------------------------------------------------


 

Engagement Term.  Such options will have an exercise price equal to fair market
value per share on the date of grant and will vest annually in equal amounts
over a period of three (3) years, with 45,000 shares vesting on each one-year
anniversary of the date of grant.  The option agreement will include (i) a
Change of Control provision whereby as of immediately prior to a Change of
Control of the Company, all of the stock options will vest and become fully
exercisable and a termination provision whereby in the event Executive’s
engagement is terminated voluntarily or for Cause by the Company, the unvested
stock options will expire forthwith but if such engagement is terminated for any
other reason (except death or Disability), the options may not be exercised at
any time later than six (6) months after such termination of Executive’s
engagement.  If Executive’s engagement is terminated by death or Disability, the
options may be exercised within a period of one (1) year after such termination.

 

8.                    Reimbursement of Expenses; Vacation; Sick Days and
Personal Days.  Executive shall be provided with reimbursement of expenses
related to Executive’s employment by the Company on a basis no less favorable
than that which may be authorized from time to time by the Board, in its sole
discretion, for senior level executives as a group.  Executive shall be entitled
to vacation and holidays in accordance with the Company’s normal personnel
policies for senior level executives, but not less than three (3) weeks of
vacation per calendar year, provided Executive shall not utilize more than ten
(10) consecutive business days without the express consent of the Chief
Executive Officer.  Unused vacation time will be forfeited as of December 31 of
each calendar year of the Employment Term.  Executive shall be entitled to no
more than an aggregate of six (6) sick days and two (2) personal days per
calendar year.

 

9.              Termination.

 

(a)    Termination by the Company.  Subject to the obligations of the Company
set forth in Section 10, the Company may terminate Executive’s engagement at any
time and for any reason (or no reason), and with or without Cause, and without
prejudice to any other right or remedy to which the Company or Executive may be
entitled at law or in equity or under this Agreement.  Notwithstanding the
foregoing, after six (6) months from the Effective Date, in the event the
Company desires to terminate the Executive’s engagement without Cause, the

 

--------------------------------------------------------------------------------


 

Company shall give the Executive not less than sixty (60) days advance written
notice. Executive’s engagement shall terminate automatically in the event of his
death.

 

(b)    Termination by Executive.  The Executive may terminate the Engagement
Term without prior notice (1) within the first six (6) months following the
Effective Date or (2) upon a showing of Good Cause as defined in Section 1(d).
After six (6) months from the Effective Date, the Executive may voluntarily
terminate the Engagement Term upon sixty (60) days’ prior written notice for any
reason or no reason.

 

(c)     Termination for Death or Disability.  Subject to the obligations of the
Company set forth in Section 10, Executive’s engagement shall terminate
automatically upon his death.  Subject to the obligations of the Company set
forth in Section 10, in the event Executive is unable to perform his duties as a
result of Disability during the Engagement Term, the Company shall have the
right to terminate the engagement of Executive by providing written notice of
the effective date of such termination.

 

10.       Payments Upon Termination of Engagement.

 

(a)    Termination for Cause, Death or Disability or Termination by Executive. 
In the event that Executive’s engagement hereunder is terminated during the
Engagement Term by the Company for Cause pursuant to Section 9(a), as a result
of Executive’s death or Disability pursuant to Section 9(c), or voluntarily by
Executive, the Company shall compensate Executive (or in the case of death,
Executive’s estate) as follows: on the date of termination the Company shall pay
to the Executive, if the Executive instructs the Company in writing, a lump sum
amount equal to (i) any portion of unpaid Base Compensation then due for periods
prior to the effective date of termination; (ii) any Bonus earned and not yet
paid through the date of termination; and (iii) within 2-1/2 months following
submission of proper expense reports by Executive or Executive’s estate, all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to the date of termination.

 

(b)    Termination by Company Without Cause.  In the event that Executive’s
engagement is terminated during the Engagement Term by the Company without Cause
pursuant

 

--------------------------------------------------------------------------------


 

to Section (a), the Company shall compensate Executive, after the Executive has
been employed by the Company for six (6) continuous months, as follows:

 

(i)             on the date of termination, the Company shall pay to the
Executive, if the Executive instructs the Company in writing, a lump sum amount
equal to (A) any portion of unpaid Base Compensation then due for periods prior
to the effective date of termination; (B) any Bonus earned and not yet paid
through the date of termination; and (C) within 2-1/2 months following
submission of proper expense reports by Executive, all expenses reasonably and
necessarily incurred by Executive in connection with the business of the Company
prior to the date of termination; and (D) provided that Executive executes a
written release, of any and all claims against the Company and all related
parties with respect to all matters arising out of Executive’s engagement by the
Company, the Company shall pay the following additional compensation: a lump sum
amount equal to nine (9) months of Executive’s Base Compensation then in effect
as of the day of termination.  In the event Executive’s engagement is terminated
without Cause and a Change of Control of the Company occurs within six
(6) months of such termination, Executive also shall be entitled to the
severance benefits set forth under Section 10(c).

 

(c)     Termination in the Context of a Change of Control.  Notwithstanding
anything in Section 10(a) or 10(b) to the contrary, in the event of Executive’s
termination of engagement with the Company after six (6) months of continuous
employment either (i) by the Company without Cause at any time within six
(6) months prior to the consummation of a Change of Control if, prior to or as
of such termination, a Change of Control transaction was Pending (as defined in
Section 10(d) below) at any time during such six (6)-month period, (ii) by
Executive for Good Reason at any time within twelve (12) months after the
consummation of a Change of Control, or (iii) by the Company without Cause at
any time within twelve (12) months after the consummation of a Change of
Control, then, Executive shall be entitled to the following payments and other
benefits:

 

(i)             on the date of termination (except as specified in clause (C)),
the Company shall pay to the Executive a lump sum amount equal to (A) any
portion of unpaid Base Compensation then due for periods prior to the effective
date of termination; (B) any Bonus

 

--------------------------------------------------------------------------------


 

earned and not yet paid through the date of termination; and (C) within 2-1/2
months following submission of proper expense reports by Executive, all expenses
reasonably and necessarily incurred by Executive in connection with the business
of the Company prior to the date of termination;

 

(ii)          on the date of termination the Company shall pay to the Executive,
, a lump sum amount equal to nine (9) months of Executive’s Base Compensation
then in effect as of the day of termination;

 

(iii)       notwithstanding any provision of any stock incentive plan, stock
option agreement, realization bonus, restricted stock agreement or other
agreement relating to capital stock of the Company, all of the shares that are
then unvested shall immediately vest and, with respect to all options, warrants
and other convertible securities of the Company beneficially held by Executive,
become fully exercisable for (A) a period of six months following the date of
termination only if at the time of such termination there is a Change of Control
transaction Pending (as defined in Section 10(d) below) or (B) if clause
(A) does not apply, then such period of time set forth in the agreement
evidencing the security; and

 

(iv)      Severance benefits under this Section 10(c) and Section 10(b) above
shall be mutually exclusive and severance under one such section shall not
prohibit severance under the other.

 

(d)    Definition of “Pending.”  For purposes of Section 10(c), a Change of
Control transaction shall be deemed to be “Pending” each time any of the
following circumstances exist: (A) the Company and a third party have entered
into a confidentiality agreement that has been signed by a duly-authorized
officer of the Company and that is related to a potential Change of Control
transaction; or (B) the Company has received a written expression of interest
from a third party, including a binding or non-binding term sheet or letter of
intent, related to a potential Change of Control transaction.

 

11.       Indemnification Employee hereby represents and warrants to the Company
that Employee has full power and authority to enter into this Agreement and that
the execution of this agreement and the performance of Employee’s duties
hereunder will not cause Employee to be in

 

--------------------------------------------------------------------------------


 

violation of any other agreement, judgment, order, decree, former employment
relationship or other obligation to which Employee may be subject.  Employee
shall indemnify and defend the Company and its affiliates against all liability,
cost, damage, and expense that they may incur as a result of any claim or event
which is related to this Section 11.

 

12.       Successors.  Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets or otherwise
pursuant to a Change of Control shall assume the Company’s obligations under
this Agreement and agree expressly in writing to perform the Company’s
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets (including any
parent company to the Company), whether or not in connection with a Change of
Control, which becomes bound by the terms of this Agreement by operation of law
or otherwise.

 

13.       Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered (if to the Company, addressed to its Secretary at the
Company’s principal place of business on a non-holiday weekday between the hours
of 9 a.m. and 5 p.m.; if to Executive, via personal service to his last known
residence) or three business days following the date it is mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.

 

14.       Confidential Information.  Executive recognizes and acknowledges that
by reason of Executive’s engagement by and service to the Company before, during
and, if applicable, after the Engagement Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company

 

--------------------------------------------------------------------------------


 

and Executive covenants that he will not, unless expressly authorized in writing
by the Company, at any time during the course of Executive’s engagement use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such engagement, directly or
indirectly, he will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. 
All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s engagement shall remain the property of the
Company.  Unless expressly authorized in writing by the Company, Executive shall
not remove any written Confidential Information from the Company’s premises,
except in connection with the performance of Executive’s duties for and on
behalf of the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  Upon termination of Executive’s engagement,
the Executive agrees to immediately return to the Company all written
Confidential Information (including, without limitation, in any computer or
other electronic format) in Executive’s possession.  As a condition of
Executive’s engagement with the Company and in order to protect the Company’s
interest in such proprietary information, the Company shall require Executive’s
execution of a Confidentiality Agreement and Inventions Agreement in the form
attached hereto as Exhibit “A”, and incorporated herein by this reference.

 

15.       Non-Competition; Non-Solicitation.

 

(a)    Non-Compete.  The Executive hereby covenants and agrees that during the
Engagement Term and so long as the Executive’s Engagement Term is at least six
(6) months, for a period of one year following the Expiration Date, the
Executive will not, without the prior written consent of the Company, directly
or indirectly, on his own behalf or in the service or on

 

--------------------------------------------------------------------------------


 

behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venture, security holder, trustee, partner, Executive, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business in the Covered
Area.  For the purpose of this Section 15(a), (i) “Competing Business” means any
pharmaceutical, bio-pharmaceutical or biotechnology company, any contract
manufacturer, any research laboratory or other company or entity (whether or not
organized for profit) that has, or is seeking to develop, one or more products
or therapies that is related to virology and (ii) “Covered Area” means all
geographical areas of the United States and other foreign jurisdictions where
Company then has offices and/or sells its products directly or indirectly
through distributors and/or other sales agents.  Notwithstanding the foregoing,
the Executive may own shares of companies whose securities are publicly traded,
so long as ownership of such securities do not constitute more than one percent
(1%) of the outstanding securities of any such company.

 

(b)    Non-Solicitation.  The Executive further agrees that during the
Engagement Term, and for a period of one (1) year from the Expiration Date, the
Executive will not divert any business of the Company and/or its affiliates or
any customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company and/or its affiliates; provided, however, that the
foregoing provisions shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such employees.

 

(c)     Remedies.  The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein.  Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 15 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain

 

--------------------------------------------------------------------------------


 

injunctive relief against the threatened breach of this Section 15 or the
continuation of any such breach by the Executive without the necessity of
proving actual damages.

 

16.       Engagement Relationship.  Executive’s engagement with the Company will
be “at will,” meaning that either Executive or the Company may terminate
Executive’s engagement at any time and for any reason, with or without Cause or
Good Reason in accordance with the Notice provisions as provided for in
Section 9.  Any contrary representations that may have been made to Executive
are superseded by this Agreement.  This is the full and complete agreement
between Executive and the Company on this term.  Although Executive’s duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of
Executive’s engagement may only be changed in an express written agreement
signed by Executive and a duly authorized officer of the Company (other than
Executive).

 

17.       Miscellaneous Provisions.

 

(a)    Modifications; No Waiver.  No provision of this Agreement may be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive).  No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(b)    Entire Agreement.  This Agreement supersedes all prior agreements and
understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

(c)     Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of New Jersey.

 

--------------------------------------------------------------------------------


 

(d)    Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e)     Counterparts.  This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.

 

(f)      Headings.  The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

(g)     Construction of Agreement.  In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

ContraVir Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ James Sapirstein

 

Name:

James Sapirstein

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

/s/ Dr. John Sullivan-Bolyai

 

Dr. John Sullivan-Bolyai

 

--------------------------------------------------------------------------------